DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 10-11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Do et al. (PG Pub. No. US 2010/0046138 A1) in view of Steltenpohl (PG Pub. No. US 20070117340 A1).
Regarding claim 1, Do teaches a capacitor (fig. 5 among others) comprising: 
a first electrode (¶ 00094: 507A); 
a second electrode (¶ 0094: 509) facing the first electrode (fig. 5: 509 faces 507A); and
a dielectric layer (¶ 0094: 508) disposed between the first and second electrodes and being in contact with each of the first and second electrodes (fig. 5: 508 disposed between and contacting each of 507A and 509), 
wherein: 
the first electrode contains carbon (¶¶ 0017-0018, 0095: 507A contains carbon impurities); and 
in a middle portion of the first electrode between an uppermost surface of the first electrode facing the dielectric layer and a lowermost surface of the first electrode opposed to the uppermost surface, an elemental percentage of carbon is 50 % or less (¶¶ 0019, 0059 & figs. 2-5: carbon impurities from 5% to 50% in portion of 507A between upper and lower surfaces).
Do further teaches the capacitor is a Metal Insulator Metal (MIM) capacitor (¶ 0003), and the dielectric layer comprises high-k material (¶ 0096).
Although Do does not explicitly teach the elemental percentage of carbon is 30 atomic % or less, the range disclosed by Do (5% to 50%) overlaps the claimed range of 0% to 30%.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the middle electrode portion of Do with an elemental percentage of carbon is 30 atomic % or less, as a means to optimize adhesion force (¶ 0044).
Furthermore, it has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In the instant case, the claimed range of “less than 30 atomic %” overlaps the carbon impurity range disclosed by Do.


    PNG
    media_image1.png
    758
    596
    media_image1.png
    Greyscale
 
Do is silent to the dielectric layer having a thickness of 16 nm or more.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the dielectric layer of Do with the thickness of Steltenpohl, as a means to achieve a high capacitance per unit area (Steltenpohl, ¶ 0021).  
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. In the instant case, the general conditions of capacitor dielectric thickness for metal insulator metal capacitors are disclosed by Steltenpohl.

Regarding claim 4, Do in view of Steltenpohl teaches the capacitor according to claim 1, wherein: 
an interface between the dielectric layer and the first electrode has a trenched shape, depressed in part in a direction from the second electrode toward the first electrode (Do, ¶ 0020 & fig. 5: interface between 507A and 508 has a trenched shaped depressed in a direction from 509 toward 507A); and 
the dielectric layer is provided along the trenched shape (Do, fig. 5: 508 provided along trenched interface).

Regarding claim 10, Do in view of Steltenpohl teaches the capacitor according to claim 1, wherein in the uppermost surface of the first electrode facing the dielectric layer, the elemental 

Regarding claim 11, Do in view of Steltenpohl teaches the capacitor according to claim 1, comprising a carbon impurity in a middle of a first electrode (Do, ¶¶ 0019, 0095: at least a portion of 507A between uppermost and lowermost surfaces includes carbon from approximately 5% to approximately 50%).
Do in view of Steltenpohl is silent to an elemental percentage of carbon in a middle of the first electrode is higher than the elemental percentage of carbon in the uppermost surface.
However, Do in view of Steltenpohl does teach the uppermost surface of the first electrode interfaces with the capacitor dielectric (Do, fig. 5: upper surface of 507A interfaces with 508), and the carbon impurity is configured to optimize adhesion (Do, ¶ 0044: carbon improves adhesion force).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to optimize the carbon impurity in the first electrode of Do in view of Steltenpohl, as a means to optimize adhesion to the dielectric layer (Do, ¶ 0044).  Furthermore, arriving at the claimed range of “an elemental percentage of carbon in a middle of the first electrode is higher than the elemental percentage of carbon in the uppermost surface” would be a matter of routine optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
In addition, the Examiner notes that there are a finite number of ways to configure the elemental percentage of carbon in the middle and uppermost surface of 507A: the same elemental percentage, higher percentage in the middle, and lower percentage in the middle.  It has generally been held that [w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the 

Regarding claim 19, Do teaches a capacitor (fig. 5 among others) comprising: 
a first electrode (¶ 0094: 507A); 
a second electrode (¶ 0094: 509) facing the first electrode (fig. 5: 509 faces 507A); and 
a dielectric layer (¶ 0094: 508) disposed between the first and second electrodes and being in contact with each of the first and second electrodes (fig. 5A: 508 disposed between and contacting each of 507A and 509), 
wherein: 
the first electrode contains carbon (¶¶ 0017-0018, 0095: 507A contains carbon impurities); and 
in an uppermost surface of the first electrode facing the dielectric layer, an elemental percentage of carbon is 5 % or more and 50 % or less (¶¶ 0019, 0059 & fig. 2A: carbon impurities from 5% to 50% in uppermost portion of 507A).
Do further teaches the capacitor is a Metal Insulator Metal (MIM) capacitor (¶ 0003), and the dielectric layer comprises high-k material (¶ 0096).
Although Do does not explicitly teach the elemental percentage of carbon is 30 atomic % or less, the range disclosed by Do (5% to 50%) overlaps the claimed range of 0% to 30%.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the middle electrode portion of Do with an elemental percentage of carbon is 30 atomic % or less, as a means to optimize adhesion force (¶ 0044).

Do is silent to the dielectric layer having a thickness of 16 nm or more.
Steltenpohl teaches a metal insulator metal capacitor (¶ 0007, similar to that of Do) including a high-k dielectric layer (¶ 0021: capacitor dielectric includes material similar to 508 of Do) disposed between first and second electrodes (fig. 3: capacitor dielectric 09 disposed between bottom and top electrodes 208 and 210), the dielectric layer having a thickness of 16 nm or more (¶ 0021: thickness of the capacitor dielectric lies within the range of 10 nm to 100 nm).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the dielectric layer of Do with the thickness of Steltenpohl, as a means to achieve a high capacitance per unit area (Steltenpohl, ¶ 0021).  
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. In the instant case, the general conditions of capacitor dielectric thickness for metal insulator metal capacitors are disclosed by Steltenpohl.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Do in view of Steltenpohl as applied to claim 1 above, and further in view of Malhorta et al. (PG Pub. No. US 2013/0143383 A1).
Regarding claim 2, Do in view of Steltenpohl teaches the capacitor according to claim 1, comprising a dielectric layer (508).  Do in view of Steltenpohl further teaches the dielectric layer 2, SrTiO2, or BaSbTiO3), and the electrodes comprise nickel (¶ 0095).
Do in view of Steltenpohl does not teach wherein the dielectric layer is made of at least one selected from the group consisting of a hafnium oxide and a zirconium oxide.
Malhorta teaches a capacitor (¶ 0036: 400) comprising a nickel electrode (¶ 0036: 404, configured with material similar to 507A of Do) and a dielectric layer made of at least one selected from the group consisting of a hafnium oxide and a zirconium oxide (¶ 0036: 406, configured with high-k material such as HfO2 and ZrO2).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the high-k dielectric of Do in view of Steltenpohl with the material of Malhorta, as these are suitable alternatives to the high-k material of Do (Malhorta, ¶ 0036).
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In the instant case, hafnium oxide and a zirconium oxide are suitable alternatives to the material of Do for the intended use as a capacitor dielectric, as evidenced by Malhorta.

Regarding claim 3, Do in view of Steltenpohl teaches the capacitor according to claim 1, comprising a first electrode (507A).  Do in view of Steltenpohl further teaches the first electrode comprises nickel (¶ 0095), and the dielectric layer comprises TiO2, SrTiO2, or BaSbTiO3 (¶ 0096).
Do in view of Steltenpohl does not teach wherein the first electrode is made of at least one selected from the group consisting of a titanium nitride and a tantalum nitride.
Malhorta teaches a capacitor (¶ 0036: 400) comprising an electrode (¶ 0036: 404) configured with material of at least one selected from a titanium nitride and nickel (¶ 0034), and a dielectric layer (406) made of at least one selected from the group of TiO2, SrTiO2, or BaSbTiO3 (¶ 0034).

It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In the instant case, titanium nitride is a suitable alternative to the material of Do in view of Steltenpohl for the intended use as an electrode in a high-k capacitor, as evidenced by Malhorta.

Claims 5, 14-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Do in view of Huang et al. (PG Pub. No. US 2017/0170224 A1) and Steltenpohl.
Regarding claim 5, Do teaches a semiconductor device (¶ 0003) comprising: 
an integrated semiconductor device (¶ 0044); and 
a capacitor (¶ 0044: the integrated semiconductor device comprises a capacitor), wherein: 
the capacitor includes:
a first electrode (¶ 00094: 507A); 
a second electrode (¶ 0094: 509) facing the first electrode (fig. 5: 509 faces 507A); and
a dielectric layer (¶ 0094: 508) disposed between the first and second electrodes and being in contact with each of the first and second electrodes (fig. 5: 508 disposed between and contacting each of 507A and 509), 
the first electrode contains carbon (¶¶ 0017-0018, 0095: 507A contains carbon impurities); and 
in a middle portion of the first electrode between an uppermost surface of the first electrode facing the dielectric layer and a lowermost surface of the first electrode opposed to 
Do further teaches the capacitor is a Metal Insulator Metal (MIM) capacitor (¶ 0003), and the dielectric layer comprises high-k material (¶ 0096).
Although Do does not explicitly teach the elemental percentage of carbon is 30 atomic % or less, the range disclosed by Do (5% to 50%) overlaps the claimed range of 0% to 30%.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the middle electrode portion of Do with an elemental percentage of carbon is 30 atomic % or less, as a means to optimize adhesion force (¶ 0044).
Furthermore, it has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In the instant case, the claimed range of “less than 30 atomic %” overlaps the carbon impurity range disclosed by Do.
Do is silent to the semiconductor device configured as an image sensor comprising at least one selected from the group consisting of a photoelectric transducer and a photodiode.
Huang teaches an image sensor device (¶¶ 0007, 0106 & fig. 14) comprising a photoelectric transducer (¶ 0098: BSI sensor 103, configured with output terminals) and a high-k trench capacitor (¶ 0052, 0111 & fig. 14: 105/106/110, corresponding to 507A/508/509 of Do).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the capacitor of Do in the image sensor of Huang, as a means to provide mobile electronic products that use image sensor technology, such as smart phones, digital cameras, notebook computers (Huang, ¶ 0003) with optimized adhesion force and leakage current characteristics (Do, ¶ 0044).
Do in view of Huang is silent to the dielectric layer having a thickness of 16 nm or more.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the dielectric layer of Do in view of Huang with the thickness of Steltenpohl, as a means to achieve a high capacitance per unit area (Steltenpohl, ¶ 0021).  
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. In the instant case, the general conditions of capacitor dielectric thickness for metal insulator metal capacitors are disclosed by Steltenpohl.
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ449, 453 (1976); Anderson' s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). See MPEP § 2143.02.

Regarding claim 14, Do in view of Huang and Steltenpohl teaches the image sensor according to claim 5, wherein: 
an interface between the dielectric layer and the first electrode has a trenched shape, depressed in part in a direction from the second electrode toward the first electrode 
the dielectric layer is provided along the trenched shape (Do, fig. 5: 508 provided along trenched interface).

Regarding claim 15, Do in view of Huang and Steltenpohl teaches the image sensor according to claim 5, wherein in the uppermost surface of the first electrode facing the dielectric layer, the elemental percentage of carbon is 3 atomic % or more (In at least the embodiment of figs. 2A and 5 of Do, upper most surface of 507A includes 5% to 50% carbon impurities).

Regarding claim 16, Do in view of Huang and Steltenpohl teaches the image sensor according to claim 5, comprising a carbon impurity in a middle of a first electrode (Do, ¶¶ 0019, 0095: at least a portion of 507A between uppermost and lowermost surfaces includes carbon from approximately 5% to approximately 50%).
Do in view of Huang and Steltenpohl is silent to an elemental percentage of carbon in a middle of the first electrode is higher than the elemental percentage of carbon in the uppermost surface.
However, Do in view of Huang and Steltenpohl does teach the uppermost surface of the first electrode interfaces with the capacitor dielectric (Do, fig. 5: upper surface of 507A interfaces with 508), and the carbon impurity is configured to optimize adhesion (Do, ¶ 0044: carbon improves adhesion force).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to optimize the carbon impurity in the first electrode of Do in view of Huang and Steltenpohl, as a means to optimize adhesion to the dielectric layer (Do, ¶ 0044).  Furthermore, arriving at the claimed range of “an elemental percentage of carbon in a middle of the first electrode is higher than the elemental 
In addition, the Examiner notes that there are a finite number of ways to configure the elemental percentage of carbon in the middle and uppermost surface of 507A: the same elemental percentage, higher percentage in the middle, and lower percentage in the middle.  It has generally been held that [w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp." KSR, 550 U.S. at 421, 82 USPQ2d at 1397.  In the instant case, there is a design need to provide a capacitor dielectric with good adhesion characteristics, and there are a finite number of identified, predictable solutions of carbon in an uppermost electrode surface.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Do in view of Huang and Steltenpohl.
Regarding claim 20, Do teaches a semiconductor device (¶ 0003) comprising: 
an integrated semiconductor device (¶ 0044); and 
a capacitor (¶ 0044: the integrated semiconductor device comprises a capacitor), wherein: 
the capacitor includes:
a first electrode (¶ 00094: 507A); 
a second electrode (¶ 0094: 509) facing the first electrode (fig. 5: 509 faces 507A); and
a dielectric layer (¶ 0094: 508) disposed between the first and second electrodes and being in contact with each of the first and second electrodes (fig. 5: 508 disposed between and contacting each of 507A and 509), 
the first electrode contains carbon (¶¶ 0017-0018, 0095: 507A contains carbon impurities); and 
in a middle portion of the first electrode between an uppermost surface of the first electrode facing the dielectric layer and a lowermost surface of the first electrode opposed to the uppermost surface, an elemental percentage of carbon is 50 % or less (¶¶ 0019, 0059 & figs. 2-5: carbon impurities from 5% to 50% in portion of 507A between upper and lower surfaces).
Do further teaches the capacitor is a Metal Insulator Metal (MIM) capacitor (¶ 0003), and the dielectric layer comprises high-k material (¶ 0096).
Although Do does not explicitly teach the elemental percentage of carbon is 30 atomic % or less, the range disclosed by Do (5% to 50%) overlaps the claimed range of 0% to 30%.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the middle electrode portion of Do with an elemental percentage of carbon is 30 atomic % or less, as a means to optimize adhesion force (¶ 0044).
Furthermore, it has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In the instant case, the claimed range of “less than 30 atomic %” overlaps the carbon impurity range disclosed by Do.
Do is silent to the semiconductor device configured as an image sensor comprising at least one selected from the group consisting of a photoelectric transducer and a photodiode.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the capacitor of Do in the image sensor of Huang, as a means to provide mobile electronic products that use image sensor technology, such as smart phones, digital cameras, notebook computers (Huang, ¶ 0003) with optimized adhesion force and leakage current characteristics (Do, ¶ 0044).
Do is silent to the dielectric layer having a thickness of 16 nm or more.
Steltenpohl teaches a metal insulator metal capacitor (¶ 0007, similar to that of Do) including a high-k dielectric layer (¶ 0021: capacitor dielectric includes material similar to 508 of Do) disposed between first and second electrodes (fig. 3: capacitor dielectric 09 disposed between bottom and top electrodes 208 and 210), the dielectric layer having a thickness of 16 nm or more (¶ 0021: thickness of the capacitor dielectric lies within the range of 10 nm to 100 nm).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the dielectric layer of Do with the thickness of Steltenpohl, as a means to achieve a high capacitance per unit area (Steltenpohl, ¶ 0021).  
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. In the instant case, the general conditions of capacitor dielectric thickness for metal insulator metal capacitors are disclosed by Steltenpohl.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Do in view of Huang and Steltenpohl as applied to claim 5 above, and further in view of Malhorta.
Regarding claim 12, Do in view of Huang and Steltenpohl teaches the image sensor according to claim 5, comprising a dielectric layer (Do, 508).  Do in view of Huang and Steltenpohl further teaches the dielectric layer comprises high-k material (Do, ¶ 0096: TiO2, SrTiO2, or BaSbTiO3), and the electrodes comprise nickel (Do, ¶ 0095).
Do in view of Huang and Steltenpohl does not teach wherein the dielectric layer is made of at least one selected from the group consisting of a hafnium oxide and a zirconium oxide.
Malhorta teaches a capacitor (¶ 0036: 400) comprising a nickel electrode (¶ 0036: 404, configured with material similar to 507A of Do) and a dielectric layer made of at least one selected from the group consisting of a hafnium oxide and a zirconium oxide (¶ 0036: 406, configured with high-k material such as HfO2 and ZrO2).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the high-k dielectric of Do in view of Huang and Steltenpohl with the material of Malhorta, as these are suitable alternatives to the high-k material of Do (Malhorta, ¶ 0036).
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In the instant case, hafnium oxide and a zirconium oxide are suitable alternatives to the material of Do for the intended use as a capacitor dielectric, as evidenced by Malhorta.

Regarding claim 13, Do in view of Huang and Steltenpohl teaches the image sensor according to claim 5, comprising a first electrode (Do, 507A).  Do further teaches the first electrode comprises nickel (Do, ¶ 0095), and the dielectric layer comprises TiO2, SrTiO2, or BaSbTiO3 (Do, ¶ 0096).
Do in view of Huang and Steltenpohl does not teach wherein the first electrode is made of at least one selected from the group consisting of a titanium nitride and a tantalum nitride.
2, SrTiO2, or BaSbTiO3 (¶ 0034).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the electrode of Do in view of Huang and Steltenpohl with the material of Malhorta, as these are suitable alternatives to the electrode material of Do (Malhorta, ¶ 0036).
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In the instant case, titanium nitride is a suitable alternative to the material of Do for the intended use as an electrode in a high-k capacitor, as evidenced by Malhorta.

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 10-16 and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 21-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach the limitations stating:
“the dielectric layer contains carbon” as recited in claims 21-24.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/BRIAN TURNER/Examiner, Art Unit 2894